PER CURIAM.
We affirm the Department’s (Department of Health and Rehabilitative Services) denial of the appellant’s application for certificate of need to construct and operate an osteopathic hospital. The Department adopted the hearing officer’s recommended order. Although it is apparent from the hearing officer’s recommended order that the hearing officer failed to construe the requirements of Section 381.494(2), Florida Statutes, in accordance with this Court’s opinion in Gulf Coast Hospital, Inc. v. Department of Health and Rehabilitative Services, 424 So.2d 86 (Fla. 1st DCA 1982), such was harmless because examination of the record shows that the applicant/appellant failed to present competent substantial evidence demonstrating need for an osteopathic facility. Therefore, the hearing officer did not err in finding that no need for osteopathic beds was shown. It is the applicant’s burden to prove such need by competent substantial evidence.
THOMPSON, NIMMONS and BAR-FIELD, JJ., concur.